Citation Nr: 0119192	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-11 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for carcinoma of the lung, 
claimed as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to December 
1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO).

In May 2001, the veteran submitted a claim to reopen the 
previously denied issue of service connection for a back 
disability.  As that issue has not been properly developed on 
appeal, it is referred to the RO for appropriate action.


REMAND

The appellant asserts that he has carcinoma of the lung due 
to exposure to Agent Orange.  He further asserts that he 
served in Vietnam during his period of active service.  At 
the time of his October 1998 claim, he indicated that he was 
receiving treatment by a private doctor and hospital and that 
those records had been incorporated into the record of the VA 
Medical Center in New Orleans.  He requested that those 
records been obtained.  

The veteran's DD Form 214 does not show that he had any 
foreign service, to include active service in Vietnam.  The 
RO has obtained copies of the veteran's service personnel 
file from the National Personnel Records Center which do not 
show that he had any service in Vietnam.  

The veteran has submitted private medical statements showing 
that he underwent a lung biopsy and that the diagnosis was 
tuberculosis.  The RO has not, however, requested copies of 
VA medical records from the New Orleans VA Medical Center.

In November 1998, the RO denied the veteran's claim on that 
basis that it was not well grounded.  The RO indicated that 
the record did not show that the veteran served in Vietnam or 
was exposed to herbicides through some other military 
experience.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  However, because the record shows 
that the veteran's period of active military service did not 
include any active duty in Vietnam, the above presumption is 
not for application in this case.

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The Board finds that additional development of the evidence 
is necessary prior to adjudication of the veteran's claim.  
The RO should obtain all VA records pertaining to the veteran 
and ascertain from the veteran whether there are any 
additional private medical records which support his claim.  
All private records identified should be obtained.  
Thereafter, the RO must review the claims file and ensure 
that all notification and development action required by the 
VCAA is completed, to include a VA medical examination if 
deemed necessary.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed carcinoma of the 
lungs.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record.  In addition, the RO should 
obtain copies of all VA treatment records 
of the veteran.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed, to include a VA medical 
examination if deemed necessary.

4.  After completion of the above 
requested development, the RO should 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


